Title: To James Madison from Sylvanus Bourne, 24 December 1805 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


          § From Sylvanus Bourne. 24 December 1805, Amsterdam. “The inclosed Gazettes will give you a relation of the very surprising & splendid events which have lately taken place on the Theatre of the War in Germany & which have led to an Armistice that will in all probability be followed by a peace on the continent, leaving Great Britain once more to combat alone with the colossal power of France which is much enhanced by the issue of the late short but brilliant campaign. I am inclined to beleive that the actual position of Great Britain will tend to inspire the Govt. with moderation & produce a relaxation of its high toned pretensions relative to the trade of neutrals & that of course our Commerce will be there by relievd in a considerable degree from those vexations which have of late been so perplexing & injurious to its interests.
          “The consequences of the late campaign must be peculiarly important to the future fate of Europe & lead to events which the most sagacious & penetrating mind cannot at that moment in any degree appretiate with certainty. I am yet without the favr. of your reply to my interesting letters of July & August last, although I find by th⟨e⟩; papers that they duly arrived. Cogent reasons Cause me however to indulge the hope of a continuance of your confidence & protection & I have consequently wrote to my friend⟨s⟩; & relations George Salmon & Wm. Taylor Esquires of Baltimor⟨e⟩; on the subject of a bond to be given in my behalf agreeably to your late circular & they will have the honor to communicate with you on this subject.
          “The inclosed letter for the President of the U. States is relative to a Works [sic] published lately by Mr S Luciu⟨is⟩; Professor of Chemistry at Delft on the subject of a Bathometre or Sonde de mer, which with a model thereof I have Sent by this vessell to the President by his des⟨ire⟩; & have addressed the same to care of the Collector at Ba⟨l⟩;timore & hope they may all arrive in safety.”
        